Our ref: BP187
                                                                                       Baronius Press
TAN Books                                                                               78 York Street, London W1H 1DP
c/o Saint Benedict Press LLC                                                                               United Kingdom
PO Box 410487                                                                                                tel: +44 (0)870 112 3865
Charlotte                                                                                                    fax: +44 (0)870 112 3864
                                                                                                             www.baroniuspress.com
NC 28241, USA


                           by recorded mail, fax and email to conor@saintbenedictpress.com

                 Notice of Intent to Enforce (NIE) a Copyright Restored
                  Under the Uruguay Round Agreements Act (URAA)
 Title:                                     Grundriss der katholischen Dogmatik
 English translation of title:              Fundamentals of Catholic Dogma
 Type of work:                              Book - German Original
 Name of author(s):                         Dr. Ludwig Ott
 Source country:                            Germany
 Approximate year of publication:           1952
 Additional identifying information:        Publisher: Verlag Herder
 Name of copyright owner:                   nova & vetera e.K.
 If you are not the owner of all            Right to reproduce the derivative and to prepare new derivatives
 rights, specify the rights you own:        of the original work in English
 Address at which copyright owner           nova & vetera e.K., Estermannstraße 71, 53117 Bonn, Germany
 can be contacted:
 Telephone number of owner:                 0049 0228 967 56 76
 Telefax number of owner:                   0049 0228 67 62 09
 The work in which the restored             Title: Fundamentals of Catholic Dogma | Author: Ludwig Ott
 work is used:                              ISBN-13: 9780895558053 | Published 2009
                                            Title: Fundamentals of Catholic Dogma | Author: Ludwig Ott
                                            ISBN-13: 9780895550095 | Published: 1974
 The use or uses to which the               The publication of any derivative English translation of the work
 owner objects:                             'Grundriss der katholischen Dogmatik'.
 I hereby certify that, for each of the work(s) listed above, I am the copyright owner, or the owner of an exclusive
 right, or the owner’s authorized agent, the agency relationship having been constituted in a writing signed by
 the owner before the filing of this notice, and that the information given herein is true and correct to the best of
 my knowledge.

 Name:                                      Pavel Kejik
 As agent for:                              Baronius Press Ltd
 Date:                                      26th April 2013
 Signature:




                    Baronius Press Ltd. | Company Registration Number: 04517281 | VAT Registration Number: 837592881
                     Registered Office: 78 York Street, London
         Case 3:16-cv-00695-FDW-DCK                            W1H 1DP94-10
                                                        Document       | Registered in England
                                                                                 Filed         and Wales Page 1 of 1
                                                                                          11/14/18
